Per Curiam.

The widow must be considered as entering as guardian, in socage, to her infant son, the lessor of the plaintiff. This is the legal intendment, especially as there was no act or declaration of the wife, inconsistent with that character. (1 Johns. Rep. 163.) The plaintiff showed title, and the defendant having-entered under that title, and with permission of the guardian of the plaintiff, cannot be permitted to set up *159a title in a third person, in contradiction to the title under which he entered. (4 Johns. Rep. 210.) The motion to set aside the verdict must be denied.
Motion denied.